


117 HR 1388 IH: Workforce Promotion and Access Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1388
IN THE HOUSE OF REPRESENTATIVES

February 25, 2021
Mrs. Watson Coleman (for herself and Ms. Omar) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require the Secretary of Labor to establish a program to provide grants for job guarantee programs.

 
1.Short titleThis Act may be cited as the Workforce Promotion and Access Act or the WPA Act. 2.Job guarantee grant program (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means an entity that is a political subdivision of a State, Tribal entity, outlying area, or a combination of contiguous political subdivisions or Tribal entities that— (A)has an unemployment rate that is equal to the lower of 10 or 80 percent of the national unemployment rate, as determined by the Bureau of Labor Statistics (except in the case of Tribal entities which may submit their own employment data where no such Federal data is available for such entities) based on the most recent data available at the time the Secretary solicits applications for grants under this section; and 
(B)submits an application in accordance with subsection (e). (2)Job guarantee programThe term job guarantee program means a program that meets the requirements of subsection (c). 
(3)Rural areaThe term rural area means an area that is located outside of an urban area. (4)Tribal entityThe term Tribal entity means an Indian tribe or tribal organization as such terms are defined in section 4 of the Indian Self-Determination Act (25 U.S.C. 5304). 
(5)Urban areaThe term urban area means an urbanized area (a region of 50,000 or more residents) and an urbanized cluster (an area encompassing between 2,500 and 50,000 residents), according to the Census Bureau’s urban-rural classification in the 2010 census. (6)SecretaryThe term Secretary  means the Secretary of Labor. 
(7)WIOA definitionsThe terms adult education and literacy activities, career planning, individual with a barrier to employment, in-demand industry sector or occupation, local board, outlying area, recognized postsecondary credential, State, State board, supportive services, and workplace learning advisor have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (b)Establishment (1)In generalThe Secretary shall establish a program to provide competitive grants to eligible entities to establish programs to ensure that any individual within the area served by the entity who applies for a job through the program will be provided with employment as provided for in this section. 
(2)TerminationFederal funding for a job guarantee program established under a grant under this section shall terminate on the earlier of— (A)the end of the 3-year period beginning on the date of the grant; or 
(B)the date of any revocation of the grantee as an eligible entity. (3)Grant renewalAn eligible entity that receives a grant under this section may reapply under this section for an additional grant after the first 3-year grant period. 
(c)Job guarantee programsA job guarantee program meets the requirements of this subsection if the jobs provided under such program— (1)are available to any unemployed individual who— 
(A)is 18 years of age or older; and (B)resides in the eligible entity as of the date that the grant is awarded under this subsection to such eligible entity,except that participants may be released, and/or suspended if they fail to perform the stipulated duties or they are generally disruptive to the workplace involved under procedures established by the Secretary that provide for an opportunity for a review of such determinations; 
(2)are, with respect to individual participants, included as part of an established bargaining unit and covered by any applicable collective bargaining agreement in effect if similarly situated employees are part of such unit and represented by an exclusive bargaining representative; (3)are available for the duration of the program; 
(4)provide a wage of not less than the greater of— (A)$15 per hour, or the hourly wage otherwise required to be paid to employees in the area to be served under the program, whichever is greater; 
(B)the prevailing wage in the area involved for a similar job as required by chapter 67 of title 41, United States Code, and other related laws; or (C)the applicable wage under an applicable collective bargaining agreement as provided for under paragraph (2); 
(5)provide for coverage of the worker under a health insurance program that is comparable to that offered to Federal employees under the Federal Employee Health Benefits Program; and (6)provide at a minimum— 
(A)family and medical leave consistent with the provisions of the Family and Medical Leave Act of 1993 and applicable State law, except that such leave shall be paid leave; and (B)the Emergency Paid Sick Leave Act under division E of the Families First Coronavirus Response Act (29 U.S.C. 2601 note). 
(d)Other usesFunds may be used to provide workers in a job guarantee program with— (1)supportive services, which can include transportation, child care, dependent care, housing, and needs-related payments, that are necessary to enable an individual to participate in activities authorized under this Act; 
(2)access to a workplace learning advisor to support the education, skill development, job training, career planning, and credentials required to progress toward career goals of such employees in order to meet employer requirements related to job openings and career advancements that support economic self-sufficiency; (3)adult education and literacy activities, including those provided by public libraries; 
(4)activities that assist justice-involved individuals, formerly incarcerated individuals, and individuals with criminal records in reentering the workforce; and (5)financial literacy activities including those described in section 129(b)(2)(D) of the Workforce Innovation and Opportunity Act. 
(e)ApplicationsAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include— (1)a description of the geographic area and population that the entity intends to serve under the job guarantee program established under the grant, including the area unemployment rate, underemployment rate, unemployment rate for individuals with disabilities, poverty rate, housing vacancy rate, crime rate, household income, home-ownership rate, labor force participation rate, and educational attainment; 
(2)to the extent practicable, a description of the jobs that will be offered under the job guarantee program, including— (A)a description of supports provided to individuals with disabilities and accommodations required under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and 
(B)a description of supports and procedures to ensure job access and opportunities for individuals with criminal records, including information on physical and programmatic accessibility, in accordance with section 188 of the Workforce Innovation and Opportunity Act, if applicable, and the Americans with Disabilities Act of 1990, for individuals with disabilities; (3)the need in the area for jobs to be performed, including for jobs designated as a high-skill, high-wage or in-demand industry sector or occupation by the Secretary, State board, or local board; 
(4)a description of State, local, or philanthropic funding, including through coordination and in-kind or nonfinancial support, if any, that will be provided to assist in carrying out the job guarantee program; (5)an assurance that the eligible entity will establish— 
(A)a public internet website, in conjunction with the Secretary, to post all available jobs under the job guarantee program; and (B)a process for individuals to apply for such jobs; 
(6)a comprehensive plan to describe how the funding under the program will leverage existing or anticipated local, State, and Federal funding; (7)an assurance that necessary administrative data systems and information technology infrastructure are available, or will be available, to provide for full participation in the evaluation under subsection (k); 
(8)a description of how the eligible entity will comply with the requirements described in subsection (c)(6); (9)an assurance that the entity will enter into an allocation agreement with the Secretary under subsection (j)(2)(A); and 
(10)an assurance that energy and infrastructure jobs provided under the program will not exacerbate the impacts of climate change. (f)SelectionIn awarding such grant under this section, the Secretary shall consider diversity in geographic location, urban-rural composition, and political entity, including the representation of Tribal entities. 
(g)Amount of grant 
(1)Establishment of fundThere is established in the Treasury of the United States a separate account to be known as the Job Guarantee Program Trust Fund (referred to in this section as the Fund). (2)Transfers to fundThere is hereby appropriated to the Fund amounts equivalent to— 
(A)taxes received in the Treasury under subchapter C of chapter 36 of the Internal Revenue Code of 1986; and (B)interest earned on investment of amounts in the Fund under rules similar to the rules of section 9602(b) of such Code. 
(3)Use of amountsThe Secretary shall use amounts in the Fund to make payments to grantees under grants under this section in accordance with paragraph (4). (4)Payments (A)In generalThe Secretary shall determine the annual amount of a grant under this section based on a formula to be developed by the Secretary. 
(B)PaymentsThe Secretary shall make payments to grantees under this section in a manner determined appropriate by the Secretary. The Secretary shall not make subsequent payments to a grantee after the initial payment until the grantee certifies to the Secretary that the grantee has expended, transferred, or obligated not less than 80 percent of the most recent payment made under this subsection. (h)LimitationsAn eligible entity may not use amounts received under a grant under this section to— 
(1)employ individuals who will replace, or lead to the displacement of, existing employees, positions, or individuals who would otherwise perform similar employment, or disrupt existing contracts and collective bargaining agreements, as defined in section 181(b) of the Workforce Innovation and Opportunity Act (Public Law 113–128); (2)perform functions otherwise prohibited by Federal, State, or local laws; and 
(3)carry out other prohibited activities, as determined by the Secretary. (i)Federal provision of jobs in program sites (1)GuidanceNot later than 30 days after the date on which the Secretary awards the first grant under this section, the Secretary shall— 
(A)provide guidance to the heads of appropriate Federal agencies to notify such agencies of job guarantee programs established under the grants awarded under this section;  (B)request that such agencies notify the Secretary, within 30 days of the date on which the guidance is received under paragraph (1), of the number and types of jobs that each such agency would make available through each of the programs; and 
(C)ensure that each such agency makes best efforts to provide jobs through the programs established under such grants. (2)Application of provisionsThe requirements of subsection (c) relating to wages and benefits provided to participants in jobs provided under job guarantee programs, and the limitations in subsection (h), shall apply to Federal agencies and jobs provided under this subsection, except that a Federal agency shall employ each individual under this subsection for up to 3 years. 
(3)Listing of jobs on websiteThe Secretary shall establish procedures to ensure that jobs identified under paragraph (1)(B) are listed on the appropriate public internet website as provided for under subsection (e)(5)(A). (4)ReimbursementAt the end of each fiscal year, the Secretary shall transfer from the Fund to each Federal agency that employs individuals under a job guarantee program under this section, an amount necessary to reimburse such agency for the full cost of employing each such individual during such fiscal year. 
(j)Training 
(1)In generalThe Secretary shall develop procedures to support up to 8 weeks of paid training (through privately or publicly funded training programs, such as those provided by the public workforce system) to participants in order to perform duties required by job guarantee programs under this section, including a new period of training, not to exceed 8 weeks, prior to commencing any new job under the program. (2)Specific populationsWith respect to certain populations with barriers to employment (as defined in section 3(24) of the Workforce Innovation and Opportunity Act (Public Law 113–128)), the 8-week training period may include specific job-related training and counseling and other general skills training to prepare such individuals to reenter the workforce. 
(k)Priorities and audits 
(1)PrioritiesPrior to awarding the initial grants under this section, the Secretary shall issue a list of national job priorities relating to jobs that may be carried out under job guarantee programs, that shall include but not be limited to child care, care for seniors and individuals with disabilities, clean energy jobs, community investment projects, and sustainable infrastructure activities. The Secretary shall take State board and local board suggestions into consideration when issuing such list. (2)Audits (A)In generalThe Secretary, acting through the Inspector General of the Department of Labor, shall carry out annual audits of the use of grant funds provided to eligible entities under this section. 
(B)Allocation agreements and misuse of funds 
(i)Allocation agreementsAn eligible entity shall enter into an allocation agreement with the Secretary that shall provide that the Secretary shall recoup any amounts paid to the entity under a grant under this section if the results of an audit under subparagraph (A) include a finding that there was an intentional or reckless misuse of such funds by such entity. (ii)Loss of eligibilityAn eligible entity that is determined to have falsified or otherwise misstated data in any report submitted to the Secretary with the intent to deceive or mislead the Secretary shall be ineligible to receive additional funds under this section. 
(l)ReportsNot later than 90 days after the end of each calendar year for which an eligible entity obligates or expends any amounts made available under a grant under this section, the eligible entity shall submit to the Secretary a report that— (1)specifies the amount of grant funds obligated or expended for the preceding fiscal year; 
(2)specifies any purposes for which the funds were obligated or expended; and (3)includes any other information that the Secretary may require to more effectively administer the grant program under this section, including the indicators of performance under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)), with the performance data disaggregated by race, ethnicity, sex, age, and membership in a population specified in section 3(24) of such Act (29 U.S.C. 3102(24)). 
(m)EvaluationThe Chief Evaluation Officer at the Department of Labor shall provide for the conduct of an evaluation of the program, using a rigorous design and evaluation methods to assess the implementation of the programs and their impact on— (1)overall employment, public-sector employment, and private-sector employment; 
(2)private-sector employment, wages, and benefits; (3)poverty rate; 
(4)public assistance spending and other Federal spending in the area served by the program; (5)child health and educational outcomes; 
(6)health and well-being of those with mental, emotional, and behavioral health needs; (7)incarceration rates; 
(8)the environment, including air quality and water quality; (9)the indicators of performance as described in subsection (l)(3); and 
(10)other economic development and individual outcome indicators, as determined by the Secretary. (n)Expansion of work opportunity credit To include participants in job guarantee programs (1)In generalSubsection (d) of section 51 of the Internal Revenue Code of 1986 is amended— 
(A)in paragraph (1)— (i)in subparagraph (I), by striking or at the end, 
(ii)in subparagraph (J), by striking the period at the end and inserting , or, and (iii)by adding at the end the following new subparagraph: 
 
(K)a qualified participant in a job guarantee program., and (B)by adding at the end the following new paragraph: 
 
(16)Qualified participant in a job guarantee programThe term qualified participant in a job guarantee program means any individual who is certified by the designated local agency as having participated in a job guarantee program under section 2 of the Federal Jobs Guarantee Program Act of 2020 for not less than 3 months during the 6-month period ending on the hiring date.. (2)Effective dateThe amendments made by this subsection shall apply to individuals who begin work for the employer after December 31, 2021. 
(o)AppropriationsFrom funds in the Treasury not otherwise appropriated, there are appropriated to the Secretary such sums as may be necessary to carry out this section. 3.Transaction tax (a)In generalChapter 36 of the Internal Revenue Code of 1986 is amended by inserting after subchapter B the following new subchapter: 
 
CTax on Trading Transactions 
 
Sec. 4475. Tax on trading transactions. 
Sec. 4476. Derivative defined. 
4475.Tax on trading transactions 
(a)Imposition of taxThere is hereby imposed a tax on each covered transaction with respect to any security. (b)Rate of taxThe tax imposed under subsection (a) with respect to any covered transaction shall be 0.1 percent of the specified base amount with respect to such covered transaction. 
(c)Specified base amountFor purposes of this section, the term specified base amount means— (1)except as provided in paragraph (2), the fair market value of a security (determined as of the time of the covered transaction), and 
(2)in the case of any payment with respect to a derivative, the amount of such payment. (d)Covered transactionFor purposes of this section— 
(1)In generalThe term covered transaction means— (A)except as provided in subparagraph (B), any purchase if— 
(i)such purchase occurs on, or is subject to the rules of, a qualified board or exchange located in the United States, or (ii)the purchaser or seller is a United States person, and 
(B)any transaction with respect to a derivative if— (i)such derivative is traded on, or is subject to the rules of, a qualified board or exchange located in the United States, or 
(ii)any party with rights under such derivative is a United States person. (2)Exception for initial issuesNo tax shall be imposed under subsection (a) on any covered transaction with respect to the initial issuance of any security described in subparagraph (A), (B), or (C) of subsection (e)(1). 
(e)Definitions and special rulesFor purposes of this section— (1)SecurityFor purposes of this section, the term security means— 
(A)any share of stock in a corporation, (B)any partnership or beneficial ownership interest in a partnership or trust, 
(C)except as provided in paragraph (2), any note, bond, debenture, or other evidence of indebtedness, and (D)any derivative (as defined in section 4476). 
(2)Exception for certain traded short-term indebtednessA note, bond, debenture, or other evidence of indebtedness which— (A)is traded on, or is subject to the rules of, a qualified board or exchange located in the United States, and 
(B)has a fixed maturity of not more than 100 days,shall not be treated as described in paragraph (1)(C). (3)Qualified board or exchangeThe term qualified board or exchange has the meaning given such term by section 1256(g)(7). 
(f)By whom paid 
(1)In generalThe tax imposed by this section shall be paid by— (A)in the case of a transaction which occurs on, or is subject to the rules of, a qualified board or exchange located in the United States, such qualified board or exchange, and 
(B)in the case of a purchase not described in subparagraph (A) which is executed by a broker (as defined in section 6045(c)(1)) which is a United States person, such broker. (2)Special rules for direct, etc., transactionsIn the case of any transaction to which paragraph (1) does not apply, the tax imposed by this section shall be paid by— 
(A)in the case of a transaction described in subsection (d)(1)(A)— (i)the purchaser if the purchaser is a United States person, and 
(ii)the seller if the purchaser is not a United States person, and (B)in the case of a transaction described in subsection (d)(1)(B)— 
(i)the payor if the payor is a United States person, and (ii)the payee if the payor is not a United States person. 
(g)Treatment of exchanges and payments with respect to derivativesFor purposes of this section— (1)Treatment of exchanges (A)In generalAn exchange shall be treated as the sale of the property transferred and a purchase of the property received by each party to the exchange. 
(B)Certain deemed exchangesIn the case of a distribution treated as an exchange for stock under section 302 or 331, the corporation making such distribution shall be treated as having purchased such stock for purposes of this section. (2)Payments with respect to derivatives treated as separate transactionsExcept as otherwise provided by the Secretary, any payment with respect to any derivative shall be treated as a separate transaction for purposes of this section. 
(h)Application to transactions by controlled foreign corporations 
(1)In generalFor purposes of this section, a controlled foreign corporation shall be treated as a United States person. (2)Special rules for payment of tax on direct, etc., transactionsIn the case of any transaction which is a covered transaction solely by reason of paragraph (1) and which is not described in subsection (f)(1)— 
(A)Payment by United States shareholdersAny tax which would (but for this paragraph) be payable under subsection (f)(2) by the controlled foreign corporation shall, in lieu thereof, be paid by the United States shareholders of such controlled foreign corporation as provided in subparagraph (B). (B)Pro rata sharesEach such United States shareholder shall pay the same proportion of such tax as— 
(i)the stock which such United States shareholder owns (within the meaning of section 958(a)) in such controlled foreign corporation, bears to (ii)the stock so owned by all United States shareholders in such controlled foreign corporation. 
(C)DefinitionsFor purposes of this subsection, the terms United States shareholder and controlled foreign corporation have the meanings given such terms in sections 951(b) and 957(a), respectively. (i)AdministrationThe Secretary shall carry out this section in consultation with the Securities and Exchange Commission and the Commodity Futures Trading Commission. 
(j)Guidance; regulationsThe Secretary shall— (1)provide guidance regarding such information reporting concerning covered transactions as the Secretary deems appropriate, and 
(2)prescribe such regulations as are necessary or appropriate to prevent avoidance of the purposes of this section, including the use of non-United States persons in such transactions. 4476.Derivative defined (a)In generalFor purposes of this subchapter, except as otherwise provided in this section, the term derivative means any contract (including any option, forward contract, futures contract, short position, swap, or similar contract) the value of which, or any payment or other transfer with respect to which, is (directly or indirectly) determined by reference to one or more of the following: 
(1)Any share of stock in a corporation. (2)Any partnership or beneficial ownership interest in a partnership or trust. 
(3)Any evidence of indebtedness. (4)Except as provided in subsection (b)(1), any real property. 
(5)Any commodity which is actively traded (within the meaning of section 1092(d)(1)). (6)Any currency. 
(7)Any rate, price, amount, index, formula, or algorithm. (8)Any other item as the Secretary may prescribe.Except as provided in regulations prescribed by the Secretary to prevent the avoidance of the purposes of this subchapter, such term shall not include any item described in paragraphs (1) through (8). 
(b)Exceptions 
(1)Certain real property 
(A)In generalFor purposes of this subchapter, the term derivative shall not include any contract with respect to interests in real property (as defined in section 856(c)(5)(C)) if such contract requires physical delivery of such real property. (B)Options to settle in cash (i)In generalFor purposes of subparagraph (A), a contract which provides for an option of cash settlement shall not be treated as requiring physical delivery of real property unless the option is— 
(I)not exercisable unconditionally, and (II)exercisable only in unusual and exceptional circumstances. 
(ii)Option of cash settlementFor purposes of clause (i), a contract provides an option of cash settlement if the contract settles in (or could be settled in) cash or property other than the underlying real property. (2)Securities lending, sale-repurchase, and similar financing transactionsTo the extent provided by the Secretary, for purposes of this subchapter, the term derivative shall not include the right to the return of the same or substantially identical securities transferred in a securities lending transaction, sale-repurchase transaction, or similar financing transaction. 
(3)Options received in connection with the performance of servicesFor purposes of this subchapter, the term derivative shall not include any option described in section 83(e)(3) received in connection with the performance of services. (4)Insurance contracts, annuities, and endowmentsFor purposes of this subchapter, the term derivative shall not include any insurance, annuity, or endowment contract issued by an insurance company to which subchapter L applies (or issued by any foreign corporation to which such subchapter would apply if such foreign corporation were a domestic corporation). 
(5)Derivatives with respect to stock of members of same worldwide affiliated groupFor purposes of this subchapter, the term derivative shall not include any derivative (determined without regard to this paragraph) with respect to stock issued by any member of the same worldwide affiliated group (as defined in section 864(f)) in which the taxpayer is a member. (6)Commodities used in normal course of trade or businessFor purposes of this subchapter, the term derivative shall not include any contract with respect to any commodity if— 
(A)such contract requires physical delivery with the option of cash settlement only in unusual and exceptional circumstances, and (B)such commodity is used (and is used in quantities with respect to which such derivative relates) in the normal course of the taxpayer’s trade or business (or, in the case of an individual, for personal consumption). 
(c)Contracts with embedded derivative components 
(1)In generalIf a contract has derivative and nonderivative components, then each derivative component shall be treated as a derivative for purposes of this subchapter. If the derivative component cannot be separately valued, then the entire contract shall be treated as a derivative for purposes of this subchapter. (2)Exception for certain embedded derivative components of debt instrumentsA debt instrument shall not be treated as having a derivative component merely because— 
(A)such debt instrument is denominated in a nonfunctional currency (as defined in section 988(c)(1)(C)(ii)), or (B)payments with respect to such debt instrument are determined by reference to the value of a nonfunctional currency (as so defined). 
(d)Treatment of American Depository Receipts and similar instrumentsExcept as otherwise provided by the Secretary, for purposes of this subchapter, American depository receipts (and similar instruments) with respect to shares of stock in foreign corporations shall be treated as shares of stock in such foreign corporations.. (b)Information reporting with respect to controlled foreign corporationsSection 6038(a)(1)(B) of such Code is amended by inserting and transactions which are covered transactions for purposes of section 4475 by reason of the application of section 4475(h)(1) to such corporation before the semicolon at the end. 
(c)Conforming amendmentThe table of subchapters for chapter 36 of such Code is amended by inserting after the item relating to subchapter B the following new item:   Subchapter C. Tax on trading transactions. (d)Effective dateThe amendments made by this section shall apply to transactions after December 31, 2021. 

